Exhibit 21 SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries of the Registrant. Name Jurisdiction of Incorporation Cecil Bank Maryland Cecil Bancorp Capital Trust I Delaware Cecil Bancorp Capital Trust II Delaware Cecil Properties, Inc. Maryland 1223 Turkey Point Road, LLC (99%) Maryland Subsidiaries of Cecil Bank: Cecil Financial Services Corporation Maryland Cecil Service Corporation Maryland Cecil Ventures, LLC Maryland 3106 Emmorton Road, LLC (99%) Maryland Cecil Real Properties, LLC Maryland Novo Realty, LLC Maryland Subsidiaries of Cecil Properties, Inc.: 3106 Emmorton Road, LLC (1%) Maryland 1223 Turkey Point Road, LLC (1%) Maryland
